Exhibit 3.1 TERRITORY OF THE BRITISH VIRGIN ISLANDS THE BVI BUSINESS COMPANIES ACT, 2004 MEMORANDUM OF ASSOCIATION AND ARTICLES OF ASSOCIATION OF China Everhealth Corporation Continued into the British Virgin Islands on the 20th day of July, 2010 Codan Trust Company (B.V.I.) Ltd. P.O. Box 3140 Road Town Tortola British Virgin Islands TERRITORY OF THE BRITISH VIRGIN ISLANDS BVI BUSINESS COMPANIES ACT, 2004 (the “Act”) MEMORANDUM OF ASSOCIATION OF China Everhealth Corporation 1. NAME The name of the company under which the company (the “Company”) proposes to be continued is China Everhealth Corporation. The name of the Company at the date of the application to the Registrar of Corporate Affairs to continue was AJ Acquisition Corp III Inc. 2. STATUS The Company is a company limited by shares. The company was incorporated in Nevada on January 29, 2010 and continued as a company incorporated under the Act on the 20th of July, 2010. 3. REGISTERED OFFICE AND REGISTERED AGENT The first registered office of the Company is Romasco Place, Wickhams Cay 1, P. O. Box 3140, Road Town, Tortola, British Virgin Islands VG1110. The first registered agent of the Company is Codan Trust Company (B.V.I.) Ltd. of Romasco Place, Wickhams Cay 1, P. O. Box 3140, Road Town, Tortola, British Virgin Islands VG1110. 4. CAPACITY AND POWERS Subject to the Act and any other British Virgin Islands legislation, the Company has, irrespective of corporate benefit: a. full capacity to carry on or undertake any business or activity, do any act or enter into any transaction; and China Everhealth Corporation Page 2 b. for the purposes of paragraph (a), full rights, powers and privileges. 5. NUMBER AND CLASSES OF SHARES The Company is authorised to issue up to a maximum of 70,000,000 ordinary shares of US$0.0001 par value, divided into the following classes: a. 50,000,000 ordinary shares of US$0.0001 par value each (the “Common Shares”); and b. 20,000,000 preferred shares of US$0.0001 par value each (the “Preferred Shares”). The shares of the Company shall be issued in the currency of the United States of America Subject to the provisions of the Articles, the unissued shares of the Company (whether or not forming part of the original or any increased authorized shares) shall be at the disposal of the directors who may offer, allot, grant options over or otherwise dispoe of them to such persons at such times and for such consideration, being not less than the par value of the shares being disposed of, and upon such terms and conditions as the directors may determine. 6.RIGHTS ATTACHING TO SHARES Subject to the Articles, the terms of the issue of any share, or any Resolution of Members to the contrary (and, for greater clarity, without prejudice to any special rights conferred thereby on the holders of any other shares), a share of the Company confers on the holder: a. the right to one vote at a meeting of the Members or on any Resolution of Members; b. the right to an equal share in any Distribution paid by the Company; and c. the right to an equal share in the distribution of the surplus assets of the Company on a winding up. 7. VARIATION OF CLASS RIGHTS The rights attached to any class or series of shares (unless otherwise provided by the terms of issue of the shares of that class or series), whether or not the Company is being wound-up, may be varied with the consent in writing of all the holders of the issued shares of that class or series or with the sanction of a resolution passed by a majority of the votes cast at a separate meeting of the holders of the shares of the class or series. 8. RIGHTS NOT VARIED BY THE ISSUE OF SHARES PARI PASSU Rights conferred upon the holders of the shares of any class issued with preferred or other rights shall not, unless otherwise expressly provided by the terms of issue of the shares of that class, be deemed to be varied by the creation or issue of further shares ranking pani passu therewith. China Everhealth Corporation Page 3 9. REGISTERED SHARES The Company shall issue registered shares only, and such shares may be in full or fractional form. The Company is not authorised to issue bearer shares, convert registered shares to bearer shares, or exchange registered shares for bearer shares. 10. AMENDMENT OF MEMORANDUM AND ARTICLES OF ASSOCIATION Subject to Clause 7, the Company may amend its Memorandum or Articles by a Resolution of Members or a Resolution of Directors, save that no amendment may be made by a Resolution of Directors: a. to restrict the rights or powers of the Members to amend the Memorandum or Articles; b. to change the percentage of Members required to pass a Resolution of Members to amend the Memorandum or Articles; c. in circumstances where the Memorandum or Articles cannot be amended by the Members; d. to clauses 6, 7, 8 or this clause 10. 11. DEFINITIONS The meanings of words in this Memorandum are as defined in the Articles annexed hereto. China Everhealth Corporation Page 4 We, CODAN TRUST COMPANY (B.V.I.) LTD., registered agent of the Company, of Romasco Place, Wickhams Cay 1, PO Box 3140, Road Town, Tortola, British Virgin Islands VG1110 for the purpose of continuing the Company as a BVI Business Company under the laws of the British Virgin Islands hereby sign this Memorandum of Association on behalf of the directors of the Company who have approved same on the 20th day of July, 2010. CODAN TRUST COMPANY (B.V.I.) LTD. /s/ Michael Wood Per: Michael Wood For and on behalf of Codan Trust Company (B.V.I.) Ltd. TERRITORY OF THE BRITISH VIRGIN ISLANDS BVI BUSINESS COMPANIES ACT, 2004 ARTICLES OF ASSOCIATION OF China Everhealth Corporation (a company limited by shares) TABLE OF CONTENTS INTERPRETATION Voting on Resolutions CORPORATE RECORDS Power to Demand a Vote on a Poll 1.
